Citation Nr: 1307373	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, including as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of being struck by lightning, to include damage to most internal organs, a stroke from blockage of arteries in the neck, and poor circulation in the arms and legs.

3.  Entitlement to an increased evaluation for neuralgia of the right upper extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for neuralgia of the left upper extremity, currently evaluated as 10 percent disabling. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from March 1965 until March 1968, from June 1969 until March 1977, and from November 1985 until October 1992, including a tour of duty in the Republic of Vietnam from April 1967 until March 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that additional development is necessary.  

As an initial matter, it appears there may be relevant medical records that have not yet been associated with the claims file.  In a September 2012 statement the Veteran reported that he was also referred to a local doctor for his skin problems.  Similarly, in April 2008, R.W.S. related that the Veteran was referred by Barksdale Air Force Base to a local physician who indicated he had a fungus of the skin.  Mr. S. attached a March 2008 treatment report of Dr. M. at Healthcare Family Clinic that included diagnoses of tinea corporis and benign nevi.  Complete records from this facility have not been requested.  The records from this private physician are clearly relevant and should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Additionally, the record reflects the Veteran has been treated at VA and Air Force facilities.  The most recent VA outpatient treatment records are from July 2007.  The Veteran has also reported that he was treated at Barksdale Air Force Base.  While the Veteran provided some of his TriCare records, complete records have never been requested.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records, including service medical records, from a Federal department or agency.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Accordingly, on remand, all VA and TriCare treatment records must be obtained. 

Neuralgia

Concerning the claims for increased evaluations for neuralgia of the bilateral upper extremities, the Board is of the opinion that another VA examination is necessary.   

Under Diagnostic Codes 8715 and 8716, neuralgia of the median and ulnar nerves will be evaluated based upon the degree of paralysis of the nerve (mild, moderate, or severe incomplete paralysis or complete paralysis).  38 C.F.R. § 4.124a, Diagnostic Codes 8715, 8716.  Complete paralysis of the median nerve is demonstrated with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, and the index and middle finger remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; flexion of the wrist weakened; pain with trophic disturbances.  Complete paralaysis of the ulnar nerve is demonstrated by a "griffin claw" deformity, due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers and cannot spread the fingers (or reverse), cannot abduct the thumb or flexion of the wrist was weakened.  

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a, Note.  

The March 2011 VA examination reported that reflexes were 2+ in all tested areas, and found normal sensation to vibration, pain/pinprick, position sense and light touch in the median and ulnar nerves of the bilateral upper extremities.  Motor examination was 4/5 in elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction and thumb opposition of the bilateral upper extremities.  The diagnosis was neuralgia of the bilateral upper extremities and the effect was noted merely to be difficulty grasping and holding objects.  However, the examiner noted the presence of bilateral hand tremors and indicated that there was an abnormal nerve conduction study of the upper extremities showing compression of both ulnar nerves at the elbows.  Additionally, during another VA examination of the arteries also performed in March 2011, the examiner concluded that the post-stroke problem of neuralgia of the right and left upper extremities had a mild effect on shopping and traveling, a moderate effect on chores, a severe effect on recreation and prevented exercise and sports.  A prior June 2007 VA examination indicated the Veteran had normal motor, sensory and reflexes of the upper extremities; however, it also included the findings of a Semmes-Weinstein Sensory test.  This test reflected diminished light touch of all surfaces except for the 5th digit of the right hand and loss of protective sensation of the posterior right hand, diminished protective sensation digits 1-4 from the metacarpalinterphalangeal joint (MIP) to tip and diminished light tough of the 5th digit and forearm.  The left hand had diminished light touch of all surfaces of the hand, 5th digit and digits 1-4 from MIP to proximal interphalangeal (PIP) joint and loss of protective sensation for digits 1-4 from PIP to tip.  

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, given the seemingly conflicting findings of the July 2007 and March 2011 VA examinations, without further clarification, the Board is without medical expertise to ascertain the severity of the service-connected neuralgia of the bilateral upper extremities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Residuals of a Lightning Strike

As an initial matter, the Board has recharacterized the claim for service connection for damage to most internal organs, stroke from blockage of arteries in neck and circulation in arms and legs to the broader claim of entitlement to service connection to residuals of being struck by lightning.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, the Veteran's initial claim stated that the lightning strike caused damage to his internal organs, a blockage to the arteries in the neck, dumbness in the arms, trouble with circulation in the arms and legs, and "several other side affects [sic]."  In the Veteran's April 2008 Notice of Disagreement, he explained he had headaches, anxiety, problems with bowel movements, high blood pressure, pain, and poor circulation and felt these symptoms were all a result of being struck by lightning during service.  In the September 2008 VA Form 9 the Veteran indicated he did not have neck, arm, chest, circulation or leg problems prior to the lightning strike.  He further noted he had chest pain, shortness of breath, headaches, dizziness and high blood pressure.  Accordingly, the Board recharacterized the claim to better reflect the Veteran's contentions. See 38 C.F.R. § 19.35 (Providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision). 

Although the RO provided VA examinations in July 2007, October 2007 and March 2011, the Board finds these examinations alone are not adequate and another examination is required.  See 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Specifically, these examinations focused entirely on the claim of a stroke from blocked arteries and did not address whether any other conditions were present and if so, whether they were residuals of the lightning strike.  

Service treatment records include follow-up treatment from the lightning strike that reflect complaints of stammering speech, unstable gait, dizziness, visual blurring decreased concentration, ringing in the ears and reflected diagnoses of decreased cognition and body aches secondary to the lightning strike.  Post service medical records reflect the Veteran's subjective history that he believed symptoms, such as blood in the urine, musculoskeletal pain, and chronic constipation were related to the lightning strike.  Additionally, a July 2008 record from M.A.R., M.D. includes a history of cerebralvascular accident associated with lightning strike and another July 2008 TriCare record concluded the Veteran was struck by lightning in 1986 causing cervical nerve damage and with complaints including the right neck, shoulder, back and arm pain with numbness and tingling down the right arm to the fingertips.   Accordingly, another VA examination is required to determine whether any other claimed disability is related to the lightning strike and symptoms noted directly afterwards during the Veteran's service.

Skin Condition

Concerning the skin condition, in April 2008 the Veteran alleged that his disability was not acne but rather was a fungal condition.  He reported he had it after serving in Vietnam and it continually got worse.  In this regard, a March 2008 private medical record reflects a diagnosis of tinea corporis and benign nevi.  In November 2008, the Veteran stated that he was treated for facial cancer and indicated this was the condition he had since service.  He provided medical records that confirm a diagnosis of basal cell carcinoma.  Given the above, the Board has recharacterized the claim to better reflect the Veteran's contentions.  See Brokowski, 23 Vet. App. 79 (2009).

Service treatment records include a March 1968 report of medical history reflected the Veteran reported a history of skin disesase but no further information was provided by the Veteran or the signing physician.  An April 1965 record noted contact dermatitis.  Records in October 1966 and September 1971 diagnosed compound nevi and records in February 1971 and September 1971 reflect that the Veteran had moles excised.  

As the record contains evidence that the Veteran had a skin condition during service, along with presumed exposure to herbicides, and also reflects persistent or recurrent symptoms of a skin condition since service, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.309 (including malignant tumors as a chronic disease); see Walker v. Shinseki, ---F.3d ---, 2013 WL 628429, *5-6 (C.A. Fed. Feb. 21, 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  

TDIU

The Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  However, the U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455. 

In a September 2008 statement the Veteran indicated he is unable to work.  During the July 2009 VA examination of the cervical spine which also addressed the neuralgia of the upper extremities, the examiner noted het Veteran was unemployed due to persistent symptoms.  The Veteran has therefore raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability). 

In this regard, the AOJ should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for the TDIU component of the increased evaluation claim. This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).   

Additionally, the Board finds a VA examination is necessary.  The record reflects that the Veteran is service connected for posttraumatic stress disorder with undifferentiated somatoform disorder, evaluated as 50 percent disabling; herniated nucleus pulposus with spondylosis of the cervical spine, status post discectomies and interbody fusion, evaluated as 30 percent disabling, neuralgia of the left upper extremity, evaluated as 10 percent disabling, and neuralgia of the right upper extremity evaluated as 10 percent disabling.  The total combined evaluation is 70 percent.  

Although the March 2011 VA examinations noted the Veteran was retired, a prior July 2009 VA examination indicated the Veteran stopped working due to persistent symptoms.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed to resolve the matter of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

2.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed conditions, and provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.  The RO should specifically request complete treatment records of Healthcare Family Clinic and Tri-Care/Barksdale Air Force Base.  Updated treatment records from the VA Health Care Systems from July 2007 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  After the records noted above have been associated with the claims file, the Veteran shall be afforded an appropriate VA examination to ascertain the nature and etiology of any skin disability that may be present.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following: 

Whether any currently diagnosed skin disability is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any incident of the Veteran's active service, including the nevi and dermatitis noted during service and the presumed exposure to herbicides.  

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination. 

4.  After the records noted above have been associated with the claims file, the Veteran shall be afforded an appropriate VA examination to ascertain the nature and etiology of any residuals of the lightning strike that may be present.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following: 

a) What is the current diagnosis or diagnoses related to the Veteran's complaints of damage to internal organs, a stoke from blockage of arteries in the neck, poor circulation of the arms and legs, headaches, problems with bowel movements, high blood pressure, pain and dizziness? 

b) For any diagnosis above, is it at least as likely as not (a 50 percent probability or greater) related to his service, including the lightning strike in 1986 and any symptoms noted directly afterwards?  

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination. 

5.  After the records noted above have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected neuralgia of the bilateral upper extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner must describe the nature and extent of such neuralgia in terms of the severity of incomplete paralysis (i.e., moderate, moderately-severe, or severe) or complete paralysis.  In addressing the relevant clinical findings, the examiner should also note the location and severity of any neurological symptoms and the nerve groups involved.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination. 

6.  After the records noted above have been associated with the claims file, the Veteran should be scheduled for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





